Case 1:18-cr-00123-DMT Document 190 Filed 04/15/21 Page 1 of 6

Local AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations

 

 

Sheet 1
UNITED STATES DISTRICT COURT
District of North Dakota
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
Vv. } (For Revocation of Probation or Supervised Release)
James Russell Windy Boy

) Case No. 1:18-cr-123-02

) USM No. 17116-059

) Christopher P. Bellmore

THE DEFENDANT: ) Defendant’s Attorney

Wi admitted guilt to violation of condition(s) Mand; Std; Special 1 & 2 of the term of supervision.
O was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1) Mr. Windy Boy tested positive on July 6, 2020 for fentanyl and 7/06/2020

ethyl glucuronide (alcohol) and he admitted to such use.

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
O The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany _
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United State. material changes in
economic circumstances.

  

Last Four Digits of Defendant’s Soc. Sec. No.:

 

Defendant’s Year of Birth:

 

 

 

City and State of Defendant’s Residence: nature of Judge

 

Daniel M. Traynor US. District Judge

 

Name and Title of Ju&ee

CS Grael 2O%/

 

Date

 
Case 1:18-cr-00123-DMT Document 190 Filed 04/15/21 Page 2 of 6

Local AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations

 

Sheet 1A
Judgment—Page 2 of 6
DEFENDANT: James Russell Windy Boy
CASE NUMBER: 1:18-cer-123-02
ADDITIONAL VIOLATIONS
Violation
Violation Number Nature of Violation Concluded
2) Mr. Windy Boy tested positive on August 20, 2020 for fentanyl and he admitted 8/20/2020
to such use.

3) Mr. Windy Boy provided a drug screen on October 13, 2020 that tested positive 10/18/2020

for fentanyl. This result was confirmed by Alere Toxicology on Oct. 18, 2020.

4) Mr. Windy Boy provided a drug screen on November 4, 2020 that tested 11/04/2020

positive for fentanyl and he admitted such use.

5) Mr. Windy Boy refused to provide a drug screen, as directed. on 1/28/2021
January 28, 2021.
6) A call for service was received from Mountrail County on March 18, 2021 03/18/2021

after Mr. Windy Boy had stopped breathing as a result of a drug overdose.

Mr. Windy Boy was transported by ambulance to the hospital.
Case 1:18-cr-00123-DMT Document 190

Local AO 245D (Rev. 09/19) | Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

DEFENDANT: James Russell Windy Boy
CASE NUMBER: 1:18-cr-123-02

Filed 04/15/21 Page 3 of 6

Judgment — Page 3 of

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total

term of :
TIME SERVED.

(11 The court makes the following recommendations to the Bureau of Prisons:

( The defendant is remanded to the custody of the United States Marshal.

OL The defendant shall surrender to the United States Marshal for this district:

O at O am.

O pm. on
[1 as notified by the United States Marshal.

 

O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O before 2 p.m. on
O_ as notified by the United States Marshal.

 

Os as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 1:18-cr-00123-DMT Document 190 Filed 04/15/21 Page 4 of 6

Local AO 245D (Rev. 09/19) | Judgment in a Criminal Case for Revocations
Sheet 3 — Supervised Release

Judgment—Page __ 44 of 6

DEFENDANT: James Russell Windy Boy
CASE NUMBER: 1:18-er-123-02
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

18 MONTHS.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court,
1 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

4, You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. mM You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. 0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. You must participate in an approved program for domestic violence. (check if applicable)

Nr

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:18-cr-00123-DMT Document 190 Filed 04/15/21 Page 5 of 6

Local AO 245D (Rev. 09/19) | Judgment in a Criminal Case for Revocations
Sheet 3A — Supervised Release

Judgment—Page 5 of 6

DEFENDANT: James Russell Windy Boy
CASE NUMBER: 1:18-cr-123-02

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
atrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. ‘You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer
may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 
Case 1:18-cr-00123-DMT Document 190 Filed 04/15/21 Page 6 of 6

Local AO 245D (Rev. 09/19) — Judgment in a Criminal Case for Revocations
Sheet 3D — Supervised Release
Judgment—Page 6 of 6
DEFENDANT: James Russell Windy Boy
CASE NUMBER: 1:18-er-123-02

SPECIAL CONDITIONS OF SUPERVISION

All of the previously imposed standard and special conditions of supervised release shall remain in effect, with the addition of
the following:

You will be monitored by the form of location monitoring indicated below for a period of up to five (5) months and you shall
pay all or part of the costs of participation in the location monitoring program as directed by the Court and the U.S. Probation
Officer:

Location monitoring technology at discretion of the supervising probation officer.

The form of location monitoring technology shall be utilized to monitor the following restriction on your movement in the
community as well as other court-imposed conditions of release:

You are restricted to your residence at all times except for employment, education, religious services, medical, substance
abuse or mental health treatment, attorney visits, court appearances, court-ordered obligations or other activities as
pre-approved by the officer (Home Detention).

Location Monitoring with Home Detention is ordered for a period of up to five (5) months, until such time as the supervising
probation officer directs you to report to the Good Road Recovery Center in Bismarck, ND for residential substance abuse
treatment and programming.
